DETAILED ACTION

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to sufficiently disclose, teach and/or suggest a treatment fluid, and, method of use thereof, in accordance with the method as instantly claimed.  More specifically, the combination of references previously set forth fail to disclose, teach and/or suggest a homogeneous dispersion of the linear silicone coated fiber blend in the treatment fluid as claimed.  The Examiner agrees with Applicant’s remarks wherein it is noted the objective of Hughes is to cause the fibers to agglomerate; as such, there is no teaching, suggestion or motivation to provide for the instantly claimed finishing on the fibers since such would render the fibers of Hughes unsuitable for their intended purpose.
As such, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
01/06/22